989 A.2d 913 (2010)
Earl HARRIS, Petitioner
v.
Louis FOLINO, Respondent, Superintendent, SCI Greene, and Lynn Abraham, Respondent, Phila. District Attorney, Respondents.
No. 163 EM 2009.
Supreme Court of Pennsylvania.
February 25, 2010.

ORDER
PER CURIAM.
AND NOW, this 25th day of February, 2010, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Habeas Corpus, the Motion for an Instant Hearing and the Motion to Supplement Petition for Writ of Habeas Corpus Ad Subjiciendum is DENIED.